FILED
                            NOT FOR PUBLICATION                             JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50047

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03953-LAB

  v.
                                                 MEMORANDUM*
ROBERTO RENTERIA-HURTADO,
a.k.a. Ismael Lopez-Pineda, a.k.a.
Sebastian Sierra-Sandoval, a.k.a. Erasmo
Garibay Valdez, a.k.a. Jose Remedio
Rodriguez-Pano,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Roberto Renteria-Hurtado appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Renteria-Hurtado contends that the district court erred by failing to consider

all of the 18 U.S.C. § 3553(a) sentencing factors, including the Sentencing

Guidelines range and the circumstances of medical necessity that motivated his

illegal reentry, and by relying on impermissible sentencing factors. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court properly considered

all of the relevant sentencing factors, including the Guidelines range and Renteria-

Hurtado’s personal circumstances, and relied only on permissible factors.

      Renteria-Hurtado also contends that the district court imposed a

substantively unreasonable sentence by placing undue weight on the need for

deterrence. The district court did not abuse its discretion in imposing Renteria-

Hurtado’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The above-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Renteria-

Hurtado’s apparent willingness to reoffend despite his nine prior removals and five

prior custodial sentences for unlawful reentry. See id.; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the


                                          2                                     13-50047
various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             3                                         13-50047